Citation Nr: 0010104	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for endometriosis and 
pelvic inflammatory disease as secondary to the service-
connected status post laminectomy with L5-S1 radiculopathy 
and degenerative joint disease, posterior intervertebral 
joints and sacroiliacs (low back disability).

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's endometriosis and pelvic inflammatory disease 
and her service-connected low back disability.

2.  The veteran has not lost the use of her left foot.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for endometriosis and pelvic inflammatory disease as 
secondary to the service-connected low back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to an automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3902, 5107 (West 
1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Endometriosis and pelvic inflammatory disease

The veteran contends that her endometriosis and pelvic 
inflammatory disease are related to her service-connected low 
back disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well-grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The veteran was granted service connection for her low back 
disability in a January 1983 rating decision.

Service medical records are negative for any findings 
relating to endometriosis or pelvic inflammatory disease.  VA 
medical records reflect diagnoses of endometriosis and pelvic 
inflammatory disease, and the Board accepts these as medical 
diagnoses of current disability for well-grounded purposes.  
However, in the instant case, there is no medical evidence 
linking the veteran's endometriosis and pelvic inflammatory 
disease to her service-connected low back disability or any 
procedure performed on her back.  While the veteran has 
testified at her July 1996 RO hearing that she has 
endometriosis and pelvic inflammatory disease as a result of 
her service-connected low back disability, her contentions do 
not make her service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).

As the veteran has not presented any competent medical 
evidence that she currently suffers from endometriosis or 
pelvic inflammatory disease as a result of a service-
connected disability or otherwise to service, her claim for 
service connection for endometriosis and pelvic inflammatory 
disease is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render her claim well-grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Assistance in acquiring an automobile or specially 
adaptive equipment.

The veteran essentially argues that she has lost effective 
use of her left foot to the extent that she is eligible for 
financial assistance for the purchase of adaptive equipment.

The veteran has been granted service connection for status 
post laminectomy with L5-S1 radiculopathy and degenerative 
joint disease, posterior intervertebral joints and 
sacroiliacs, evaluated as 60 percent disabling.

A private hospital report dated in May 1997 indicates that 
the veteran was admitted for treatment after complaining of 
chronic back pain.  The veteran was able to move her 
extremities but with weakness.  The veteran was able to 
ambulate with a cane.  The discharge diagnosis was chronic 
low back pain secondary to L5-S1 radiculopathy.

A September 1997 medical record reflects that the veteran's 
left lower extremity was extremely weak.

Following an October 1997 VA orthopedic examination, the 
examiner concluded that the veteran's service-connected low 
back disability rendered her unemployable.  There were no 
findings showing that the veteran had lost the use of her 
left foot.

In a May 1998 statement, the veteran indicated that she had 
had lost some control over her left leg and could not safely 
operate an automobile with a manual transmission.

In her September 1998 substantive appeal, the veteran 
indicated that she was no longer interested in buying an 
automobile.  She stated that she wanted instead to purchase a 
condominium that would be located in an area where she would 
no longer require the use of a private automobile.

Applicable regulations provide that a certification of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance in an amount not exceeding the 
amount set by 38 U.S.C.A. § 3902 and of basic entitlement to 
necessary adaptive equipment will be made when loss or 
permanent loss of use of one or both feet is the result of a 
service-connected disease or injury.  38 C.F.R. 
§ 3.808(b)(ii).  The term "loss of use" of a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

It is undisputed that the veteran has not lost her left foot.  
The question before the Board is whether she has suffered 
permanent loss of use of the left foot.  The Board finds that 
she has not lost all use of the left foot such that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  Medical records reveal that the veteran has 
limited use of the left foot, and there is clearly weakness 
and loss of sensation.  However, despite such symptoms, the 
Board cannot conclude that she would be the equally well 
served if she had an amputation and a suitable prosthetic 
appliance.  Entitlement to an automobile or adaptive 
equipment is thus not established.  38 C.F.R. § 3.808.  The 
evidence on this issue is not in relative equipoise, and 
thus, the doctrine of benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for endometriosis and pelvic inflammatory 
disease as secondary to the service-connected status post 
laminectomy with L5-S1 radiculopathy and degenerative joint 
disease, posterior intervertebral joints and sacroiliacs is 
denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

